DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s request for continued examination filed September 8, 2022.  Claims 1 and 6 are amended.  Claims 1-6 are pending and stand rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over  WO 2016181843 A1 (hereinafter KAIHATSU), for citations, please refer to the English equivalent US 20180064161 A1, and further in view of US 3370594 A (hereinafter HASLAM) and WO 2006067627 A1 (hereinafter HEARN).
Regarding claim 1, KAIHATSU discloses a smoking article that allows easy inhaling of a powder at a smoker’s own timing including a tobacco rod, a filter, and a lump of powder (Abstract).  KAIHATSU discloses a smoking article (Figs. 1-3, cigarette 1) comprising: a tobacco rod (Figs. 1-3, tobacco rod 2) including tobacco shreds.  A tobacco containing cigarette inherently contains tobacco shreds.  KAIHATSU further discloses a filter (Figs. 1-3, filter 4) coupled to an end portion of the tobacco rod via a tipping paper (Figs. 1-3, tipping paper 3).  KAIHATSU further discloses wherein the filter includes: a powder content (Figs. 1-3, powder-containing substance 44) that includes a lump (¶43) of base powder including at least either one of a taste component or a flavoring component (¶21) and is turned into powder by application of an external force (¶23).  KAIHATSU further discloses a cavity (Figs. 1-3, cavity 43) where the powder content is accommodated (¶43); and a mouthpiece filter unit (Figs. 1-3, downstream filter 42, ¶43) that is located continuously at a downstream side of the cavity, and is provided with a powder supply path (Figs. 1-3, columnar flow path 421, ¶48) formed along an axial direction for allowing a mouthpiece end to communicate with the cavity and supplying the powder from the cavity to the mouthpiece end.  KAIHATSU further discloses wherein in a cross section of the mouthpiece filter unit, the powder supply path has a central connection portion (Fig. 3, center axis CL, ¶42) located at a central side of the cross section of the mouthpiece filter unit.  KAIHATSU discloses an embodiment where the powder supply path has a plurality of holes (Fig. 13, flow paths 421, ¶86).  KAIHATSU further discloses wherein the mouthpiece filter unit includes acetate filter fiber (¶47).  KAIHATSU further discloses the powder supply path penetrates through the mouthpiece filter unit in the axial direction and extends from the cavity to the mouthpiece end (shown in Fig. 3).

    PNG
    media_image1.png
    284
    330
    media_image1.png
    Greyscale

KAIHATSU may not explicitly disclose that the plurality of holes extend in mutually different directions from the central connection portion toward an outer peripheral side of the cross section.
HASLAM teaches a filter mouthpiece for cigarettes with means for detecting the smoke through an inlet opening through an outlet opening at the other end (abstract).  HASLAM teaches that an object of the invention is to provide a filter in which the surface area can be varied to give greater or less filtration without affecting the firmness and allowing a reduction in draw resistance with increasing the area available for filtration (Col. 1, lines 40-45).  HASLAM teaches and embodiment in Fig. 7 that has portions that extend radially from the central connection path.  HASLAM teaches that this petal like formation (Col. 2, line 40) provides a greater surface area (Col. 2, lines 33-45).

    PNG
    media_image2.png
    446
    950
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KAIHATSU to produce a filter holes extend in mutually different directions from the central connection portion toward an outer peripheral side of the cross section as taught in HASLAM.  As shown in the annotated figures above, HASLAM discloses a plurality of holes extending from the center connection as in the instant application.  A person of ordinary skill in the art would vary the shape of the filter  to because doing so would increase the surface area of the filtration without reducing the resistance to draw (HASLAM Col. 1, lines 23-39).   
Neither KAIHATSU nor HASLAM may explicitly disclose the powder supply path is formed as a continuous opening by connecting base ends of the plurality of holes to each other via the central connecting portion.
HEARN discloses a cigarette including a filter tipping surrounding a web (page 1).  HEARN discloses that the filter may be formed into a non-planar shape (page 3, Fig. 2b).  Specifically Fig. 2b shows a continuous opening where the base ends are connected via the central connecting portion.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified KAIHATSU to produce the powder supply path is formed as a continuous opening by connecting base ends of the plurality of holes to each other via the central connecting portion as taught in HEARN.  Doing so would remove targeted constituents and facilitate adjustment of resistance to draw (page 2) and assist in maintaining a three dimensional shape for the filter (page 3).   
Regarding claim 2, modified KAIHATSU discloses the smoking article of claim 1 as discussed above.  KAIHATSU may not explicitly disclose that the plurality of holes wherein each of the holes of the powder supply path has a relatively large opening width at an outer peripheral region located at the - 28 -outer peripheral side of the cross section of the mouthpiece filter unit as compared with at a central region located at the central side of the cross section.  
HASLAM teaches that an object of the invention is to provide a filter in which the surface area can be varied to give greater or less filtration without affecting the firmness and allowing a reduction in draw resistance with increasing the area available for filtration (Col. 1, lines 40-45).  HASLAM teaches and embodiment in Fig. 7 that has portions that extend radially from the central connection path.  HASLAM teaches that this petal like formation (Col. 2, line 40) provides a greater surface area (Col. 2, lines 33-45). HASLAM teaches that this formation may be desirable compared to Figs. 1-6 because the petal formation would achieve an even greater area.  The petal structure of HASLAM as shown in the comparative figures below shows that the holes have a relatively large opening at an outer peripheral region as compared with the central region.

    PNG
    media_image3.png
    452
    942
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KAIHATSU to produce a filter wherein each of the holes of the powder supply path has a relatively large opening width at an outer peripheral region located at the outer peripheral side of the cross section of the mouthpiece filter unit as compared with at a central region located at the central side of the cross section.  As shown above the structure of HASLAM teaches a width that is greater at the peripheral region.  HASLAM teaches that this shape further improves filtration.  A person of ordinary skill in the art would obviously use the petal geometry because doing so would improve filtration through greater surface area.
Regarding claim 3, modified KAIHATSU discloses the smoking article of claim 1 as discussed above.  KAIHATSU may not explicitly disclose wherein the powder supply path has the holes that are at least three and not more than five in number.  
KAIHATSU expressly illustrates three paths in Fig. 13.  KAIHATSU does not limit the number of supply path holes.  The explicitly taught example (Fig. 13) is less than five holes in the filter.  
HASLAM teaches that an object of the invention is to provide a filter in which the surface area can be varied to give greater or less filtration without affecting the firmness and allowing a reduction in draw resistance with increasing the area available for filtration (Col. 1, lines 40-45).  HASLAM teaches multiple embodiments having ranging flow paths from 1 to 7.
Although it is not taught that the powder supply path has not more than five holes, the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that the device of KAIHATSU would not operate differently and it would function appropriately with the number of holes taught in HASLAM.  Further, Applicant places no criticality on the number claimed, indicating simply that the path “may” have three to five holes (instant application ¶12).
Regarding claim 4, modified KAIHATSU discloses the smoking article of claim 1 as discussed above.  KAIHATSU may not explicitly disclose wherein the plurality of holes of the powder supply path radially extend from the central connection portion.  
HASLAM teaches a filter mouthpiece for cigarettes with means for detecting the smoke through an inlet opening through an outlet opening at the other end (abstract).  HASLAM teaches that an object of the invention is to provide a filter in which the surface area can be varied to give greater or less filtration without affecting the firmness and allowing a reduction in draw resistance with increasing the area available for filtration (Col. 1, lines 40-45).  HASLAM teaches and embodiment in Fig. 7 that has portions that extend radially from the central connection path.  HASLAM teaches that this petal like formation (Col. 2, line 40) provides a greater area (Col. 2, lines 33-45).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KAIHATSU to produce a filter with the petal like formation as taught in HASLAM.  Doing so would increase the surface area of the filtration without reducing the resistance to draw (HASLAM Col. 1, lines 23-39).
Regarding claim 5, modified KAIHATSU discloses the smoking article of claim 1 as discussed above.  KAIHATSU further discloses wherein in the cross section of the mouthpiece filter unit, a filter fiber that provides the mouthpiece filter unit is interposed between a distal end of each of the holes of the powder supply path and a wrapping paper of the mouthpiece filter unit.  KAIHATSU discloses that the filter can be comprised of acetate, charcoal, cellulose hemp, diacetate, synthetic fibers, etc. (¶44-¶45).    These are considered to meet the limitation as the instant application defines filter fiber as acetate in a columnar shape (instant application ¶31).
Regarding claim 6, KAIHATSU discloses a filter (Figs. 1-3, filter 4) for a smoking article (Figs. 1-3, cigarette 1), the filter comprising: a powder content (Figs. 1-3, powder-containing substance 44)  that includes a lump (¶43) of base powder including at least either one of a taste component or a flavoring component (¶21) and is turned into powder by application of an external force (¶23).  KAIHATSU further discloses a cavity (Figs. 1-3, cavity 43) where the powder content is accommodated (¶43); and a mouthpiece filter unit (Figs. 1-3, downstream filter 42, ¶43) that is located continuously at a downstream side of the cavity, and is provided with a powder supply path (Figs. 1-3, columnar flow path 421, ¶48) formed along an axial direction for allowing a - 29 -mouthpiece end to communicate with the cavity and supplying the powder from the cavity to the mouthpiece end.  KAIHATSU further discloses in a cross section of the mouthpiece filter unit, the powder supply path has a central connection portion (Fig. 3, center axis CL, ¶42) located at a central side of the cross section of the mouthpiece filter unit.  KAIHATSU discloses an embodiment where the powder supply path has a plurality of holes (Fig. 13, flow paths 421, ¶86).  KAIHATSU further discloses wherein the mouthpiece filter unit includes acetate filter fiber (¶47).  KAIHATSU further discloses the powder supply path penetrates through the mouthpiece filter unit in the axial direction and extends from the cavity to the mouthpiece end (shown in Fig. 3).

    PNG
    media_image1.png
    284
    330
    media_image1.png
    Greyscale

KAIHATSU may not explicitly disclose that the plurality of holes extend in mutually different directions from the central connection portion toward an outer peripheral side of the cross section.
HASLAM teaches a filter mouthpiece for cigarettes with means for detecting the smoke through an inlet opening through an outlet opening at the other end (abstract).  HASLAM teaches that an object of the invention is to provide a filter in which the surface area can be varied to give greater or less filtration without affecting the firmness and allowing a reduction in draw resistance with increasing the area available for filtration (Col. 1, lines 40-45).  HASLAM teaches and embodiment in Fig. 7 that has portions that extend radially from the central connection path.  HASLAM teaches that this petal like formation (Col. 2, line 40) provides a greater surface area (Col. 2, lines 33-45).

    PNG
    media_image2.png
    446
    950
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KAIHATSU to produce a filter holes extend in mutually different directions from the central connection portion toward an outer peripheral side of the cross section as taught in HASLAM.  As shown in the annotated figures above, HASLAM discloses a plurality of holes extending from the center connection as in the instant application.  A person of ordinary skill in the art would vary the shape of the filter  to because doing so would increase the surface area of the filtration without reducing the resistance to draw (HASLAM Col. 1, lines 23-39).   
Neither KAIHATSU nor HASLAM may explicitly disclose the powder supply path is formed as a continuous opening by connecting base ends of the plurality of holes to each other via the central connecting portion.
HEARN discloses a cigarette including a filter tipping surrounding a web (page 1).  HEARN discloses that the filter may be formed into a non-planar shape (page 3, Fig. 2b).  Specifically Fig. 2b shows a continuous opening where the base ends are connected via the central connecting portion.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified KAIHATSU to produce the powder supply path is formed as a continuous opening by connecting base ends of the plurality of holes to each other via the central connecting portion as taught in HEARN.  Doing so would remove targeted constituents and facilitate adjustment of resistance to draw (page 2) and assist in maintaining a three dimensional shape for the filter (page 3).   

Response to Arguments
Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive.
Applicant argues, “the claimed filter is made of acetate filter fiber with a powder pathway formed in the filter material. The pathway reduces the amount of acetate filter fiber and therefore decreases the amount of filter material contacting the flow through the filter. As the pathways of both Haslam and Hearn are made from filtering material and folded to increase surface area, one of ordinary skill would not apply these teachings to form a pathway through a filter having acetate filter fiber to perform the filtering function, as now recited in claim 1.”
As discussed above, KAIHATSU discloses that the powder pathway is formed in the acetate filter fiber material.  Likewise, the pathways in HASLAM and HEARN are made in the filter material.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a person of ordinary skill in the art would provide powder pathways through the filter because doing so would remove constituents of the combustion process.  Applicant argues this is teaching away because the claimed invention is to provide a pathway.  However the teachings of HASLAM and HEARN both provide a pathway and remove constituents all within a filter which has the purpose of filtering the smoke.  
Applicant’s further arguments rely recitations of additional limitations to the in the amended claims.  These limitations are disclosed in the prior art of record as explained above.  Therefore, the claims stand rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747